UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4664


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT LEON GRAY,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (7:07-cr-00122-FL-1)


Submitted:   July 20, 2010                  Decided:    August 20, 2010


Before SHEDD and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel J. Randall, IV, RANDALL WORTMAN, P.C., Leland, North
Carolina, for Appellant.  George E. B. Holding, United States
Attorney, Anne M. Hayes, Assistant United States Attorney,
Timothy Severo, Special Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert Leon Gray entered a conditional guilty plea,

pursuant      to   a    plea   agreement,       to    possession         with     intent     to

distribute more than five grams or more of cocaine base and an

unspecified quantity of heroin, in violation of 21 U.S.C. § 841

(2006).       The      district   court     sentenced         Gray       to   210    months’

imprisonment.          In the plea agreement, Gray reserved the right to

challenge the district court’s denial of his motion to suppress

drugs discovered in a rental car.                    Gray contends on appeal that

the district court erred in accepting the magistrate judge’s

recommendation to deny his motion to suppress.                          We affirm.

              We     review     the     district         court’s        factual     findings

underlying a motion to suppress for clear error and the court’s

legal determinations de novo.               United States v. Day, 591 F.3d

679,   682    (4th     Cir.    2010).      When      a    district       court      denies    a

suppression motion, we review the evidence in the light most

favorable to the Government.                United States v. Matthews, 591

F.3d   230,    234     (4th    Cir.   2009).         We    give    due     regard     to   the

district      court’s      opportunity      to       judge        the     credibility        of

witnesses for “it is the role of the district court to observe

witnesses and weigh their credibility during a pre-trial motion

to suppress.”          United States v. Abu Ali, 528 F.3d 210, 232 (4th

Cir. 2008).



                                            2
            With these standards in mind, and having reviewed the

transcript of the suppression hearing, the magistrate judge’s

recommendation,        the    district     court’s   order,     and    the    parties’

briefs,    we     conclude    that   the    district    court    did    not    err   in

denying Gray’s motion to suppress.               Accordingly, we affirm for

the reasons stated by the district court. *               See United States v.

Gray,     No.    7:07-cr-00122-FL-1         (E.D.N.C.    May     5,     2008).       We

dispense        with   oral    argument     because     the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




     *
       We note Gray’s argument on appeal that the district
court’s conclusion that the search of the rented vehicle was
permissible as a search incident to arrest is no longer
supportable under the Supreme Court’s decision in Arizona v.
Gant, 129 S. Ct. 1710 (2009).      However, because the district
court properly concluded Gray had no legitimate expectation of
privacy in the vehicle searched and therefore no standing to
contest the search of the vehicle, it is unnecessary for us to
consider the propriety of this secondary holding.



                                           3